02/10/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 21-0605


                                        DA 21-0605
                                     _________________

BOARD OF REGENTS OF HIGHER
EDUCATION OF THE STATE OF MONTANA,

             Petitioner and Appellee,

      v.
                                                                   ORDER
THE STATE OF MONTANA, by and through
Austin Knudsen, Attorney General of the State of
Montana in his official capacity,

             Respondent and Appellant.
                                     _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on February 9, 2022, this Court has determined that the brief does not
comply with Rule 12 and must be resubmitted.
       Pursuant to M. R. App. P. 12(1)(i), appellants must attach an “appendix that
includes the relevant judgment, order(s), findings of fact, conclusions of law, jury
instruction(s), ruling(s), or decision(s) from which the appeal is taken together with any
written memorandum or rationale of the court, and those pages of the transcript
containing any oral ruling in support.” Appellant’s appendix, while including the entire
transcript of the November 30, 2021 hearing, does not include the order “from which the
appeal is taken together with any written memorandum or rationale of the court, and
those pages of the transcript containing any oral ruling in support.”
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rule and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                                   Electronically signed by:
                                                                                       Ingrid Gustafson
                                                                              Justice, Montana Supreme Court
                                                                                      February 10 2022